
	
		II
		111th CONGRESS
		1st Session
		S. 170
		IN THE SENATE OF THE UNITED STATES
		
			January 8, 2009
			Mr. Gregg (for himself,
			 Mr. Lautenberg, Mr. Inouye, Mr.
			 Rockefeller, Ms. Snowe,
			 Ms. Cantwell, Mr. Cardin, and Ms.
			 Collins) introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To authorize the acquisition of interests in undeveloped
		  coastal areas in order better to ensure their protection from development and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Coastal and Estuarine Land Protection
			 Act.
		2.FindingsCongress finds the following:
			(1)Coastal and
			 estuarine areas provide important nursery habitat for two-thirds of the United
			 States commercial fish and shellfish, provide nesting and foraging habitat for
			 coastal birds, harbor significant natural plant communities, and serve to
			 facilitate coastal flood control and pollutant filtration.
			(2)The
			 Coastal Zone Management Act of 1972
			 (16 U.S.C. 1451 et seq.) recognizes the national importance of these areas and
			 their ecological vulnerability to anthropogenic activities by establishing a
			 comprehensive Federal and State partnership for protecting natural reserves and
			 managing growth in these areas.
			(3)The National
			 Estuarine Research Reserve system established under that Act relies on the
			 protection of pristine designated areas for long-term protection and for the
			 conduct of education and research critical to the protection and conservation
			 of coastal and estuarine resources.
			(4)Intense
			 development pressures within the coastal watershed are driving the need to
			 provide coastal managers with a wider range of tools to protect and conserve
			 important coastal and estuarine areas.
			(5)Protection of
			 undeveloped coastal lands through the acquisition of interests in property from
			 a willing seller are a cost-effective means of providing these areas with
			 permanent protection from development.
			(6)Permanent
			 protection of lands in the coastal zone is a necessary component of any program
			 to maintain and enhance coastal and estuarine areas for the benefit of the
			 United States, including protection of water quality, access to public
			 beachfront, conserving wildlife habitat, and sustaining sport and commercial
			 fisheries.
			(7)Federal, State,
			 and nongovernmental organization pilot land acquisition projects have already
			 substantially contributed to the long-term health and viability of coastal and
			 estuarine systems.
			(8)Enhanced
			 protection of estuarine and coastal areas can be attained through
			 watershed-based acquisition strategies coordinated through Federal, State,
			 regional, and local efforts.
			(9)Conserving
			 coastal and estuarine lands can support the traditional economic and natural
			 resource bases of communities in the coastal watershed, including well-managed
			 forests that demonstrate outstanding ecological, recreational, historical, and
			 aesthetic attributes.
			3.Establishment of
			 coastal and estuarine land protection program
			(a)In
			 general
				(1)EstablishmentThe
			 Secretary of Commerce shall establish a Coastal and Estuarine Land Protection
			 Program (hereinafter referred to as the program), in cooperation
			 with appropriate State, regional, and other units of Government for the
			 purposes of protecting the environmental integrity of important coastal and
			 estuarine areas, including wetlands and forests, that have significant
			 conservation, recreation, ecological, historical, aesthetic, or watershed
			 protection values, and that are threatened by conversion from their natural,
			 undeveloped, or recreational state to other uses.
				(2)AdministrationThe
			 program shall be administered by the National Ocean Service of the National
			 Oceanic and Atmospheric Administration through the head of the Office of Ocean
			 and Coastal Resource Management.
				(b)Property
			 acquisition grantsThe Secretary shall make grants under the
			 program to coastal States with approved coastal zone management plans or
			 National Estuarine Research Reserve units for the purpose of acquiring property
			 or interests in property described in subsection (a) that will further the
			 goals of—
				(1)a Coastal Zone
			 Management Plan or Program approved under the Coastal Zone Management Act of 1972 (16
			 U.S.C. 1451 et seq.);
				(2)a National
			 Estuarine Research Reserve management plan; or
				(3)a regional or
			 State watershed protection plan involving coastal States with approved coastal
			 zone management plans.
				(c)Grant
			 processThe Secretary shall allocate grants authorized under
			 subsection (b) to coastal States or National Estuarine Research Reserves
			 through a competitive grant process in accordance with the following
			 requirements:
				(1)The Secretary
			 shall consult with the State's coastal zone management program, any National
			 Estuarine Research Reserve in that State, and the lead agency designated by the
			 Governor for coordinating the implementation of this Act (if different from the
			 coastal zone management program).
				(2)Each
			 participating State, after consultation with nongovernmental and local
			 governmental entities, shall identify priority conservation needs within the
			 State, the values to be protected by inclusion of lands in the program, and the
			 threats to those values that should be avoided.
				(3)Each
			 participating State shall evaluate how the acquisition of property or easements
			 might impact working waterfront needs.
				(4)The applicant
			 shall identify the values to be protected by inclusion of the lands in the
			 program, management activities that are planned and the manner in which they
			 may affect the values identified, and any other information from the landowner
			 relevant to administration and management of the land.
				(5)Awards shall be
			 based on demonstrated need for protection and ability to successfully leverage
			 funds among participating entities, including Federal programs, regional
			 organizations, State and other governmental units, landowners, corporations, or
			 private organizations.
				(6)The governor of
			 the State, or the lead agency designated by the governor for coordinating the
			 implementation of this Act, shall determine that the application is consistent
			 with the State's or territory's approved coastal zone plan, program, and
			 policies prior to submittal to the Secretary.
				(7)Priority shall be
			 given to lands described in subsection (a) that can be effectively managed and
			 protected and that have significant ecological or watershed protection
			 value.
				(8)In developing
			 guidelines under this section, the Secretary shall consult with other Federal
			 agencies and non-governmental entities with expertise in land acquisition and
			 conservation procedures.
				(9)Eligible States
			 or National Estuarine Research Reserves may allocate grants to local
			 governments or agencies eligible for assistance under section 306A(e) of the
			 Coastal Zone Management Act of 1972
			 (16 U.S.C. 1455a(e)) and may acquire lands in cooperation with nongovernmental
			 entities and Federal agencies.
				(10)The Secretary
			 shall develop measures that will ensure that property or interests in property
			 acquired in whole or in part through the use of funds under the program are
			 acquired only from willing sellers.
				(11)The Secretary
			 shall develop performance measures that the Secretary shall use to evaluate and
			 report on the program's effectiveness in accomplishing its purposes, and shall
			 submit such evaluations to Congress not less often than once every 3
			 years.
				(d)Matching
			 requirements
				(1)In
			 generalThe Secretary may not make a grant of Federal funds under
			 the program unless such Federal funds are matched by non-Federal funds in
			 accordance with this subsection.
				(2)Maximum Federal
			 share
					(A)75 percent
			 Federal fundsSubject to subparagraph (B), not more than 75
			 percent of the funding for any project funded with a grant made under the
			 program shall be derived from Federal sources.
					(B)Waiver of
			 requirementThe Secretary may grant a waiver of the limitation in
			 subparagraph (A) for underserved communities, communities that have an
			 inability to draw on other sources of funding because of the small population
			 or low income of the community, or for other reasons the Secretary deems
			 appropriate.
					(3)Other Federal
			 fundsIf a grant awarded under the program represents only a
			 portion of the total cost of a project, funding from other Federal sources may
			 be applied to the cost of the project. Each portion shall be subject to match
			 requirements under the applicable provision of law.
				(4)Source of
			 matching cost shareFor purposes of paragraph (2)(A), the
			 non-Federal cost share for a project may be determined by taking into account
			 the following:
					(A)The value of land
			 or a conservation easement may be used as non-Federal match if the lands are
			 identified in project plans and acquired within 3 years prior to the submission
			 of the project application or after the submission of a project application
			 until the project grant is closed (not to exceed 3 years). The appraised value
			 of the land at the time of project closing will be considered the non-Federal
			 cost share. The value of land that is held by a nongovernmental organization
			 may be used for such purpose if it is held in perpetuity by a qualified
			 conservation organization, as determined by the Secretary.
					(B)Costs associated
			 with land acquisition, land management planning, remediation, restoration, and
			 enhancement may be used as non-Federal match if the activities are identified
			 in the plan and expenses are incurred within the period of the grant award, or,
			 for lands described in (A), within the same time limits described therein.
			 These costs may include either cash or in-kind contributions.
					(e)Reservation of
			 funds for national estuarine research reserve sitesNo less than
			 15 percent of funds made available under the program shall be available for
			 acquisitions benefitting National Estuarine Research Reserves.
			(f)Limit on
			 administrative costsNo more than 5 percent of the funds made
			 available to the Secretary under this section shall be used by the Secretary
			 for planning or administration of the program. The Secretary shall provide a
			 report to Congress with an account of all expenditures under this section for
			 fiscal year 2009 and not less often than once every 3 years thereafter.
			(g)Title and
			 management of acquired propertyIf any property is acquired in
			 whole or in part with funds made available through a grant under the program,
			 the grant recipient shall provide such assurances as the Secretary may require
			 that—
				(1)the title to the
			 property will be held by the grant recipient or another appropriate public
			 agency designated by the recipient in perpetuity;
				(2)the property will
			 be managed in a manner that is consistent with the purposes for which the land
			 entered into the program and shall not convert such property to other uses;
			 and
				(3)if the property
			 or interest in land is sold, exchanged, or divested, funds equal to the correct
			 value will be returned to the Secretary in accordance with applicable Federal
			 law for re-distribution in the grant process.
				(h)DefinitionsIn
			 this section:
				(1)Coastal
			 stateThe term coastal State has the meaning given
			 that term by section 304(4) of the Coastal
			 Zone Management Act of 1972 (16 U.S.C. 1453(4)).
				(2)Conservation
			 easementThe term conservation easement includes an
			 easement or restriction, recorded deed, or a reserve interest deed where the
			 grantee acquires all rights, title, and interest in a property, that do not
			 conflict with the goals of this Act except those rights, title, and interests
			 that may run with the land that are expressly reserved by a grantor and are
			 agreed to at the time of purchase.
				(3)Interest in
			 propertyThe term interest in property includes a
			 conservation easement.
				(4)Other
			 termsAny term used in this section that is defined in section
			 304 of the Coastal Zone Management Act of
			 1972 (16 U.S.C. 1453) has the meaning given that term in that
			 section.
				(i)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary to carry out this Act for fiscal years
			 2009 through 2013.
			
